DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                       ANDREW DONALD PERINI,
                             Appellant,

                                       v.

                      DARCIA CHARLENE PERINI,
                              Appellee.

                                No. 4D20-2096

                                [August 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis Bailey, Judge; L.T. Case No. 2018-014659 (41).

  Jonathan Mann and Robin Bresky of the Law Offices of Robin Bresky,
Boca Raton, for appellant.

  M. Shannon McLin and Melissa Alagna of Florida Appeals, Orlando, for
appellee.

PER CURIAM.

    The former husband appeals the trial court’s amended final judgment
of dissolution of marriage. We affirm, without opinion, all issues raised in
the former husband’s appeal except the award of attorney’s fees. The trial
court’s order determines entitlement to the attorney’s fees but does not
ascertain the amount. An order for attorney’s fees that determines the
entitlement but not the amount is unripe for appellate review. See Weimer
v. Weimer, 677 So. 2d 86, 88 (Fla. 4th DCA 1996). Thus, we dismiss
without prejudice the appeal of this issue as premature. See Fredrickson
v. Fredrickson, 47 So. 3d 975, 975 (Fla. 4th DCA 2010).

   Affirmed in part; dismissed in part.

FORST, KLINGENSMITH, and ARTAU, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.